Case 2:21-bk-51802      Doc 24   Filed 07/29/21 Entered 07/29/21 11:22:57          Desc Main
                                 Document     Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                         EASTERN DIVISION AT COLUMBUS

In re                                      )      Chapter 7
                                           )
JOHN ERIC OREM JR. AND                     )      Case No. 21-51802
SEERINA LOUISE OREM,                       )
            Debtors.                       )      Judge Preston
                                           )

    MOTION OF UNITED STATES TRUSTEE FOR ORDER DIRECTING
 DEBTORS TO APPEAR FOR FED. R. BANKR. P. 2004 EXAMINATION AND
                    PRODUCE DOCUMENTS

         Andrew R. Vara, United States Trustee for Regions 3 and 9, pursuant to
FED.R.BANKR.P. 2004(a), requests this Court enter an order directing Debtors to appear
on August 25, 2021, at 10:00 a.m. to be examined under oath with respect to issues
pertaining to Debtors’ assets, debts, and financial affairs for the reasons set forth in the
attached Memorandum. The United States Trustee further requests production of
documents to be produced on or before August 18, 2021.
         WHEREFORE, the United States Trustee requests an Order directing Debtors to
appear for a FED.R.BANKR.P. 2004 Examination on August 25, 2021. The Examination
with be conducted via Microsoft Teams and a link will be provided upon entry of the
Order.
         Pursuant to General Order #12-4, Notice pursuant to LBR 9013-1(a) is not
required.
Dated: July 29, 2021                ANDREW R. VARA
                                    UNITED STATES TRUSTEE FOR REGIONS 3 and 9

                                     /s/ Pamela Arndt
                                    Pamela Arndt (0068230)
                                    U.S. Department of Justice, U.S. Trustee Program
                                    170 North High Street, Suite 200
                                    Columbus, OH 43215
                                    Telephone: (614) 469-7411 ext. 228
                                    Facsimile: (614) 469-7448
                                    Email: Pamela.D.Arndt@usdoj.gov
Case 2:21-bk-51802       Doc 24   Filed 07/29/21 Entered 07/29/21 11:22:57        Desc Main
                                  Document     Page 2 of 3



                              MEMORANDUM OF LAW

       FED.R.BANKR.P. 2004 provides in relevant part that “on motion of a party in
interest, the court may order the examination of any entity ”relating to the “acts,
conduct, or property or to the liabilities and financial condition of the debtor, or to any
matter which may affect the administration of the debtor’s estate, or to the debtor’s right
to a discharge.”
       An examination of Debtors is necessary in this case to investigate Debtors’ assets,
debts, and financial affairs. Concerns over Debtors’ actions in this case arise from
Debtors’ attempted sale of real estate to insiders during the pendency of their
bankruptcy case. An examination is necessary, along with an order to produce the
requested documents, so that the U.S. Trustee can complete his investigation and
ascertain whether seeking dismissal of Debtors case, or an objection to discharge, is
appropriate. The requested documents are:
          Any and all documents related to the attempted sale of real estate located at
          7922 Third Street, Orient, OH 43146, including, but not limited to the real
          estate agent listing agreement/contract, purchase agreement, deed, and/or
          settlement statement (if any).

       In order to ensure a meaningful Examination, the U.S. Trustee requests these
documents be produced one week prior to the Examination, on August 18, 2021, to
allow adequate time to review and prepare.
       WHEREFORE, the United States Trustee prays that pursuant to FED.R.BANKR.P.
2004, Debtors be Ordered to appear and submit to examination under oath at the time
and place stated herein, to produce requested documentation, and for such other relief
as is just and proper.

Dated: July 29, 2021                ANDREW R. VARA
                                    UNITED STATES TRUSTEE FOR REGIONS 3 and 9

                                     /s/ Pamela Arndt
                                    Pamela Arndt (0068230)
                                    U.S. Department of Justice, U.S. Trustee Program
                                    170 North High Street, Suite 200
                                    Columbus, OH 43215
                                    Telephone: (614) 469-7411 ext. 228
                                    Facsimile: (614) 469-7448
                                    Email: Pamela.D.Arndt@usdoj.gov
Case 2:21-bk-51802     Doc 24   Filed 07/29/21 Entered 07/29/21 11:22:57          Desc Main
                                Document     Page 3 of 3



                             CERTIFICATE OF SERVICE

        I hereby certify that on July 29, 2021, a copy of the foregoing MOTION OF
UNITED STATES TRUSTEE FOR ORDER DIRECTING DEBTORS TO APPEAR FOR
FED. R. BANKR. P. 2004 EXAMINATION AND PRODUCE DOCUMENTS was served
(i) electronically on the date of filing through the court’s ECF System on all ECF
participants registered in this case at the email address registered with the court and (ii)
on the following by ordinary U.S. Mail addressed to:

John Eric Orem, Jr.
99 Canterbury Court
London, OH 43140

Seerina Louise Oren
190 Ranelle Drive
Columbus, OH 43204

Richard A. Schwager, Esq.
555 S. Third Street
Columbus, OH 43215

Synchrony Bank
c/o PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541

                                                        /s/ Pamela Arndt
                                                        Pamela Arndt
